—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered June 1, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s challenges to police testimony regarding the roles played by various possible participants including an “enforcer” in a low-level street sale of narcotics are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court properly exercised its discretion in allowing this brief and limited testimony, which was relevant to the issues in the case and free of undue prejudice even though some of the sales described were not filled in these rather straightforward observation sales transactions (see, People v Kelsey, 194 AD2d 248). The witness testified that while there was always a “hand-to-hand” person, the other roles were not always involved. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Marlow, JJ.